Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas M. Tinari on 03/21/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 09/18/2020:

1 (Currently Amended). A method of of improving a film thickness uniformity of a film formed on a substrate, comprising: 
forming an initial oxide layer on a surface of [[a]] the substrate by performing a set m times (where m is an integer equal to or greater than 1), the set including non-simultaneously performing: 
(a) oxidizing the surface of the substrate under a condition that an oxidation amount of the substrate increases from an upstream side to a downstream side of a gas flow by supplying an oxygen-containing gas and a hydrogen-containing gas to the substrate; 

forming [[a]] the film on the initial oxide layer by supplying a precursor gas to the substrate [[.]];
wherein (a) is performed under a condition that a thickness of a first initial oxide layer formed on the surface of the substrate increases from the upstream side to the downstream side of the gas flow, and (b) is performed under a condition that the thickness of a second initial oxide layer formed on the surface of the substrate decreases from the upstream side to the downstream side of the gas flow; 
wherein in the act of forming the film on the initial oxide layer, an oxide film is formed as the film on the initial oxide layer by performing a cycle n times (where n is an integer equal to or greater than 1), the cycle including non-simultaneously performing:
supplying the precursor gas to the substrate; and
supplying the oxygen-containing gas and the hydrogen-containing gas to the substrate.

2 (Cancelled). 

14 (Currently Amended). The method of Claim 13, 
wherein the supply time of the oxygen-containing gas and the hydrogen-containing gas in (b) is set to be longer than a supply duration time of the oxygen-containing gas and the hydrogen- containing gas in the act of forming the film on the initial oxide layer.

16-18. (Cancelled)


Allowable Subject Matter
3.	1, 3-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method of improving a film thickness uniformity of a film formed on a substrate, comprising “wherein (a) is performed under a condition that a thickness of a first initial oxide layer formed on the surface of the substrate increases from the upstream side to the downstream side of the gas flow, and (b) is performed under a condition that the thickness of a second initial oxide layer formed on the surface of the substrate decreases from the upstream side to the downstream side of the gas flow; 
wherein in the act of forming the film on the initial oxide layer, an oxide film is formed as the film on the initial oxide layer by performing a cycle n times (where n is an integer equal to or greater than 1)” in combination with other limitations as a whole.


The closet prior arts on records are Sano et al. (US PGPUB 2014/0220788 A1), Forbes et al. (US PGPUB 2008/0087945 A1) and other prior arts mentioned in PTO-892. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 3-15 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897